Citation Nr: 0713988	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back condition, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  In July 2004, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a back condition.  In September 2004, the RO 
reopened the claim and denied it on the merits.

In June 2004, the veteran requested a hearing.  In July 2004, 
he was afforded an informal hearing in which he stated that 
his service department medical records were wrong, that he 
knew other veterans whose records had been lost.  A 
memorandum of the informal hearing, dated in July 2004, notes 
that the veteran wanted his case rated.  Accordingly, the 
Board may proceed.  


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a back condition.  

2.  The evidence received since the Board's May 2001 decision 
bears directly and substantially upon the specific matter 
under consideration, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran does not have a back condition as the result 
of injury during his active military service.




CONCLUSIONS OF LAW

1.  The Board's May 2001 decision, which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a back 
condition, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received since the 
Board's May 2001 decision; the claim for service connection 
for a back condition is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 U.S.C.A. § 3.156 (2006).  

3.  The criteria for service connection for a back condition 
have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran seeks to reopen a claim for service connection 
for a back condition.  He argues that he injured his back 
during service.  

A review of the claims file indicates that, in December 1998, 
the RO denied the veteran's claim of entitlement to service 
connection for a back injury.  The veteran did not perfect an 
appeal, and the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Applicable law provides that a claim 
which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.

In August 2000, the veteran filed to reopen his claim, and in 
September 2000, the RO denied the claim.  The veteran 
appealed, and in May 2001 the Board denied the claim on the 
basis that new and material evidence had not been submitted.  
There was no appeal, and the Board's decision became final.  
See 38 U.S.C.A. § 7104(b) (West 2002).  

In April 2004, the veteran filed to reopen his claim, and in 
July 2004, the RO denied the claim on the basis that new and 
material evidence had not been submitted.  The RO received 
additional evidence shortly after its July 2004 decision, and 
in September 2004, reopened and denied the claim.  The 
veteran appealed.    

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for arthritis when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was the 
Board's decision dated in May 2001.  Therefore, the Board 
must determine whether new and material evidence has been 
submitted since the May 2001 decision.  See 38 U.S.C.A. § 
5108.  When determining whether evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In the May 2001 decision, the Board noted that the service 
medical records showed no evidence of treatment for the 
claimed condition, that there was no record of any treatment 
for a back condition prior to 1951, and that there was 
evidence that the veteran had been treated for back injuries 
incurred at his place of employment in 1951, 1952, and 1969.  
A lay statement, dated in August 2000, showed that the author 
asserted that he served with the veteran, that the veteran 
operated a bulldozer, and that the veteran had severe back 
pain during service which resulted in his reassignment to 
light carpentry duty.  At the time of the Board's May 2001 
decision, there was no competent evidence to show that the 
veteran had a back condition due to his service.  

Evidence received since the Board's May 2001 decision 
includes private medical records dated between 1995 and 2004, 
and statements from the veteran.  

The Board finds that this evidence is both new and material 
to the veteran's claim. While the new evidence does not 
indicate that the veteran was treated for the claimed 
condition during service, the medical records submitted since 
the prior final decision provide relevant medical findings 
regarding whether the veteran currently has a back condition 
due to service.  Specifically, a statement from David J. 
Shaskey, M.D., dated in August 2004, shows that he states 
that the veteran has chronic back problems that date back to 
his service in the military during World War II.  He 
indicated that the veteran had severely symptomatic spinal 
stenosis, with neurological sequalae, and severe 
osteoarthritis.  

This evidence was not of record at the time of the Board's 
May 2001 decision, and the Board finds that this new evidence 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented.

Having determined that new and material evidence has been 
received, the previously denied claim of entitlement to 
service connection for a back injury is reopened.  The Board 
will proceed to consider the claim on the merits, as was done 
by the RO.




II.  Service Connection

The veteran seeks service connection for an upper back 
condition.  He asserts that his service medical records are 
false/incorrect with respect to other medical issues (to 
include his assertion that he never received a separation 
examination report, despite the presence of such a report in 
the claims file), and, in essence, that the lack of service 
medical records showing treatment for back symptoms should 
therefore not be accorded much weight.  In a December 1998 
statement, he asserted that he was treated for lower back 
pain in Hawaii in January 1944, and in Japan in 1945 soon 
after the bombing of Nagasaki.  He asserted that there were 
no medical records for treatments in Japan because he was 
treated in a sick bay.  In a Notice of Disagreement (to an 
earlier rating decision), received in March 1999, he asserted 
that he had received treatment from private physicians in the 
1940s and 1950s, but that these records were unavailable.  
The veteran has also submitted a "battalion log" for the 
116th Naval Construction Battalion which indicates that this 
unit was in the Hawaiian Islands in March 1944.  The veteran 
argues that a service medical record, dated in March 1944, 
which notes "FPO (Fleet Post Office) San Francisco," is 
evidence that his service medical records are unreliable 
because he was never in San Francisco until the time of his 
discharge in 1945.  In this regard, the Board will simply 
note that it has no basis to find that the use of "FPO", 
followed by the name of a city, is intended to show the 
presence of a service member in that city.  

Service department records show that the veteran worked as a 
truck driver, bulldozer operator, and carpenter in service 
and that he served overseas in the 116th Naval Construction 
Battalion.

The veteran's service medical records do not show treatment 
for back symptoms, or a diagnosis of a back disorder.  The 
veteran's separation examination report, dated in December 
1945, shows that his spine was clinically evaluated as 
normal.  

The Board's discussion of the lay statement, received in 
August 2000, discussed in Part I, is incorporated herein.  

As for the post-service evidence, it consists of private 
medical reports, dated between 1951 and 2004.  This evidence 
includes three "Employer's First Reports of Injury," which 
note the following:  in April 1951, the veteran was treated 
for back symptoms after he twisted his back while lifting a 
door at his job as a weatherstripper.  An associated X-ray 
report for the spine noted that the head of the twelfth rib 
on the left was down, and that the ligaments were weakened 
from a "severe strain."  An associated surgical report 
(which does not actually indicate surgery) notes a strain of 
the lower dorsalis, with no evidence of fracture.  In March 
1952, the veteran was treated for a twisted back while 
weatherstripping doors.  An associated surgical report (which 
does not actually indicate surgery) notes subluxation of the 
9th and 11th thoracic vertebrae.  In February 1969, the 
veteran was treated for an injury to his back and neck while 
he was lifting a door while working as a weatherstripping 
mechanic.  An associated surgical report (which does not 
actually indicate surgery) notes a sprain of the lumbar 
spine, and that a lumbosacral corset had been ordered.  

A March 1998 medical bill from the Cottonwood Medical Center 
shows that the veteran participated in a pain program.  

Medical records from Wasatch Internal Medicine, dated in 
1998, show that the veteran was examined for back pain with 
radiculopathy.  The magnetic resonance imaging impression was 
at L3-4, moderate disc and moderate facet arthropathy with 
ligamentous hypertrophy causing a moderately severe central 
stenosis and mild bilateral foraminal stenosis; at L4-5, a 
moderately advanced disc degeneration and mild facet 
arthropathy causing a mild central stenosis and mild to 
moderate bilateral foraminal narrowing; and changes of mild 
disc degeneration at L2-3 and L5-S1 without focal disc 
pathology.  

Reports from the University of Utah Hospital and Clinics, 
dated between 1995 and 2002, show treatment for back symptoms 
that included decompressive lumbar laminectomies in 2000.  
His diagnoses included lumbar stenosis, rheumatoid 
spondylitis with severe spinal cord stenosis, and severe 
lumbar degenerative disc disease.  

In a letter, dated in August 2004, Dr. Shaskey stated that 
the veteran has chronic back problems that date back to his 
service in the military during World War II.  He indicated 
that the veteran has severely symptomatic spinal stenosis, 
with neurological sequalae, and severe osteoarthritis.  He 
states that the veteran's back problems began during the 
military and "are at least potentially related to his 
military service."

An examination report from Ronald Lopez, M.D., dated in 
October 2004, shows that the veteran reported having back 
pain since an inservice injury while operating a bulldozer in 
Hawaii.  Dr. Lopez stated that the veteran's diagnosis was 
lumbar degenerative disk disease with spinal stenosis, status 
post lumbar L3-4 and L4-5 decompression laminectomy.  Dr. 
Lopez discussed the veteran's reported history, as well as 
the evidence in the claims file, and noted that the veteran 
was not diagnosed with spinal stenosis until 2000.  He stated 
that it is unlikely that any significant injury the veteran 
suffered in 1945 took 50 years to develop into spinal 
stenosis in 2000, and that it is probably more likely that 
the veteran's spinal stenosis is related to his 1969 injury.  
Dr. Lopez concluded that it is less than likely ("a less 
than 50/50 probability") that the veteran's current 
degenerative disc disease with spinal stenosis and neurologic 
compromise, and his spinal stenosis, are a result of the 
injury which he sustained in his back in 1945 while in the 
military service.  

The Board finds that the claim must be denied.  The veteran's 
service medical records covering his active duty service do 
not show complaints, treatment or a diagnosis involving the 
back, and his spine was clinically evaluated as normal upon 
separation from service.  In this regard, although the 
veteran has asserted that his separation examination report 
is false, incorrect, or otherwise unreliable, this report 
contains detailed findings and identification specific to the 
veteran, and the Board can find no reason to discount its 
probative value.  

Furthermore, the evidence shows that the veteran sustained 
three injuries to his back while at work, in 1951, 1952, and 
1969.  There is no evidence of treatment for back symptoms 
prior to 1951, which is about five years after separation 
from service.  This period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the Board finds that Dr. Lopez' opinion is 
highly probative evidence against the claim.  The opinion was 
based on a review of the claims file, and provides a detailed 
discussion of the medical evidence, to include Dr. Shaskey's 
August  2004 opinion, and it is accompanied by a rationalized 
explanation.  Although the Board has considered Dr. Shaskey's 
opinion, it provides no discussion of the veteran's three 
post-service back injuries, and it is not shown to have been 
based on a review of the veteran's C-file, or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

The Board has considered the veteran's written testimony and 
the lay statement submitted in support of the veteran's 
argument that he has a back condition that should be service 
connected.  However, lay statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and the veteran's 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  


II.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
May 2004 VCAA letter was sent to the veteran prior to the 
RO's decision that is the basis for this appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a back condition is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


